Citation Nr: 1040307	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder 
degenerative joint disease (previously, left shoulder rotator 
cuff repair and impingement.)

2.  Entitlement to service connection for a right shoulder 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for: (1) left 
shoulder rotator cuff tear and impingement, (2) right shoulder 
condition, (3) degenerative changes of the lumbar spine, (4) 
bilateral knee conditions, (5) sleep apnea, and (6) hypertension.  
In December 2006, the Veteran submitted a notice of disagreement 
concerning all six issues denied in the November 2006 rating 
decision.  In an August 2007 rating decision the RO granted 
service connection for degenerative changes of the lumbar spine, 
degenerative joint disease of the knees, and hypertension.  Also 
in August 2007, a statement of the case (SOC) was issued for the 
service connection claims for bilateral shoulder disabilities and 
sleep apnea.  In September 2007, the Veteran submitted a 
substantive appeal of the bilateral shoulder issues only.  As 
such, the issues before the Board are limited to those listed on 
the title page.

The Veteran appeared and testified at a personal hearing in April 
2010 before the undersigned Veterans Law Judge sitting in 
Seattle, Washington.  A transcript of the hearing is contained in 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in regards to the Veteran's 
service connection claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2010), are met.  The Board notes that although VCAA notice was 
provided in this case, it was provided in 2005, and therefore did 
not inform the Veteran of the evidence needed to establish a 
disability rating and effective date.  Such notice should be 
provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran contends that he injured both of his shoulders during 
service, and that his current shoulder disabilities are related 
to his in-service injuries.  During his April 2010 hearing he 
described over-stretching his left shoulder when he slipped on an 
incline and caught himself with his left arm to keep from falling 
into water.  He additionally described hearing his right shoulder 
"pop" when he was attempting to move large buoys in service.

Service treatment records include an October 1972 induction 
examination where the Veteran did not complain of any shoulder 
pain or other symptoms, and on examination his upper extremities 
were normal.  Beginning in December 1985 the Veteran complained 
of right shoulder pain that would radiate to his chest.  He was 
assessed with "n & v syndrome," and later with biceps 
tendonitis.  After a February 1986 consultation, the impression 
was a "probable" arthritic condition.  In September 1987, he 
again injured his right shoulder spiking a volleyball and was 
assessed with shoulder strain and nerve traction.  Although the 
RO in the August 2007 SOC noted a December 1987 treatment record 
was for treatment of the Veteran's left shoulder, the treatment 
was actually continued treatment of his right shoulder.  He was 
noted to have a possible right rotator cuff injury in December 
1988.  During his January 2001 retirement examination, the 
Veteran noted that he had recurrent bilateral shoulder pain.  The 
injury described by the Veteran of catching himself from falling 
into water by his left arm in 1973 was not noted in the treatment 
records.

Post-service treatment records contained in the claims file begin 
in 2004.  On remand, the RO/AMC should request that the Veteran 
provide information regarding any treatment he has received, and 
consent to release such information, for his shoulders post-
service, specifically between 2001 and 2004.

VA treatment records show that in November 2004 the Veteran 
injured his left shoulder at work.  He was moving bins and heard 
a "pop" in his left shoulder, and afterward suffered from 
anterior shoulder pain and left arm weakness with limitation of 
range of motion.  He was assessed with adhesive capsulitis of the 
left shoulder status post partial rotator cuff and labral tears 
and tendinitis.

In August 2007, the Veteran was afforded a fee-basis VA 
examination of his bilateral shoulders.  The examiner noted the 
Veteran's history of slipping in 1973 and injuring his left 
shoulder, as well as noting the re-injury of the left shoulder in 
2004.  The examiner also noted the possible impingement of his 
right shoulder from the 1988 volleyball injury.  He was diagnosed 
with degenerative joint disease of the right shoulder joints, and 
degenerative joint disease of the left shoulder joints, by x-ray 
evidence.  There was no request that the examiner provide, and 
the examiner did not provide, a nexus opinion regarding the 
Veteran's bilateral shoulder disabilities.  On remand, the 
Veteran should be afforded an additional VA examination, to 
include a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice which 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman.

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed bilateral shoulder 
disabilities since service.  Of particular 
interest are any treatment records from the 
period between 2001 and 2004.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims file, should be obtained and 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a VA 
orthopedic examination by an appropriate 
physician to assess his claimed bilateral 
shoulder conditions, and to determine the 
etiology of any diagnosed conditions.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  The 
examiner should specifically address the 
Veteran's prior diagnoses of a rotator cuff 
tear and impingement of the left shoulder and 
degenerative joint disease of the bilateral 
shoulders.  The examination must be conducted 
following the protocol in VA's Disability 
Worksheet for VA Joints Examination, revised 
on April 20, 2009.

The physician should opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
pathology of the right shoulder and the left 
shoulder had its onset in or is otherwise 
related to the Veteran's active duty service.  
The examiner should specifically address the 
Veteran's intervening left shoulder injury in 
November 2004.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, x-rays or other 
testing, and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After the development requested above has 
been completed to the extent possible, the 
AMC/RO should again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


